
	

114 HR 3229 IH: To amend title XVIII of the Social Security Act to provide for the non-application of Medicare competitive acquisition rates to complex rehabilitative wheelchairs and accessories.
U.S. House of Representatives
2015-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3229
		IN THE HOUSE OF REPRESENTATIVES
		
			July 27, 2015
			Mr. Zeldin introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to provide for the non-application of Medicare
			 competitive acquisition rates to complex rehabilitative wheelchairs and
			 accessories.
	
	
		1.Clarifying non-application of Medicare competitive acquisition rates to complex rehabilitative
 wheelchairs and accessoriesSection 1834(a)(1)(F) of the Social Security Act (42 U.S.C. 1395m(a)(1)(F)) is amended— (1)in clause (ii), by striking at the end and;
 (2)in clause (iii), by striking at the end the period and inserting ; and; and (3)by adding at the end the following new clause:
				
 (iv)in the case of covered items furnished on or after January 1, 2016, the Secretary shall not apply this subparagraph or any other provision of this title to use information from the competitive acquisition program to determine payment amounts for items excluded from such competitive acquisition program, including all complex rehabilitative manual and power wheelchairs classified by the Secretary as of January 1, 2015, and, without limitation, any wheelchair accessory, cushion, or back when furnished in connection with a complex rehabilitative manual or power wheelchair..
			
